Citation Nr: 1628842	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  11-32 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1970 to June 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

1.  The Veteran's lungs were found to be normal during his June 1969 entrance examination.

2.  Asthma was present in service.

3.  The evidence does not clearly and unmistakably establish that the Veteran's asthma underwent no permanent increase in severity as a result of service.


CONCLUSION OF LAW

Asthma was incurred in active service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to service connection for asthma.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of soundness for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both: a) the disease or injury existed prior to service, and b) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that service connection is warranted for asthma because it was aggravated while he was serving on active duty.

The report of the Veteran's June 1969 pre-induction examination shows he reported a history of asthma to the examiner in his DD Form 89.  However, the examiner determined no medical letter existed confirming the presence of that condition, and that the Veteran was in excellent health.  In addition, on the DD Form 88, the examiner found the Veteran's reported asthma was not documented, and determined his lungs were normal on physical examination.  Based on the foregoing, the Board finds the presumption of soundness applies in this case, as the Veteran's lungs were noted to be in normal condition on entrance into active duty.

The Veteran's subsequent service treatment records (STRs) show he was treated for asthma shortly after his entrance into active duty.  The Veteran has indicated he was exposed to construction dust, which caused his otherwise quiescent condition to flare up.  A June 1970 medical evaluation board found the Veteran's disability existed prior to service, and determined he was not physically fit for service.  

In May 2010 the Veteran underwent a VA examination.  At that time, he was again diagnosed with asthma.  The examiner then found it would be speculative to state whether the Veteran's disability was aggravated by military service, because pulmonary function tests (PFTs) were not performed at that time; and as such, he determined it would be impossible to determine whether an aggravation occurred.  Though the Board observes the examiner was asked to posit on the wrong legal standard in this case, the Board finds the examiner's explanation of the facts surrounding this case provides a sufficient basis to establish service connection.  More specifically, although the examiner was not asked to state whether the evidence clearly and unmistakably establishes the Veteran's disability was not aggravated during his period of active duty, the examiner's explanation of the facts surrounding this case patently indicate this lofty standard of proof cannot be established.  In this respect, it is axiomatic that if the examiner could not determine whether the Veteran's disability was aggravated to an as likely as not standard (50/50 probability), then neither this examiner, nor any other could conclude the Veteran's disability was clearly and unmistakably not aggravated.  The United States Court of Appeals for Veterans Claims has explained clear and unmistakable evidence means the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999); see also Id.  at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.' ").  In this case, the examiner has clearly established that such a standard cannot be sustained based on the facts presented.  

Here, the evidence indicates the Veteran experienced asthma prior to service, but that his condition was quiescent at the time he enrolled into active duty.  At that time, the July 1969 examiner found the Veteran's lungs were normal.  The evidence also shows a current diagnosis of asthma.  As such, the central issue is whether the Veteran's current disability was incurred during his period of active duty.  This issue requires an analysis of the presumption of soundness, and more specifically, whether the presumption has been rebutted in this case.  As noted above, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination.  In order to rebut this presumption, VA must establish by clear and unmistakable evidence: a) the disease or injury existed prior to service, and b) that the disease or injury was not aggravated by service.  

In his May 2010 medical opinion, the examiner found it would be speculative to state whether an aggravation of the Veteran's asthma occurred in service, because PFTs were not performed at that time.  Therefore, the Board must conclude that the evidence cannot clearly and unmistakably establish the Veteran's asthma was not aggravated by service.  Accordingly, the presumption of soundness has not been rebutted, and service connection is warranted for the Veteran's asthma.


ORDER

Service connection for asthma is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


